Citation Nr: 0941812	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  09-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for left (minor) shoulder peritendinitis.

2.  Entitlement to a disability rating in excess of 20 
percent for cervical spondylosis with central disc herniation 
at C4-C5.

3.  Entitlement to a disability rating in excess of 10 
percent for gastritis with reflux.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from November 1967 to 
July 1969 and from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claims 
on appeal.  The appellant submitted a notice of disagreement 
in October 2008 and timely perfected his appeal in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

In August 2009, the RO received notice from the appellant 
that he wished to be scheduled for a Travel Board hearing.  
Accordingly, the appellant's claims are remanded for such.  

Accordingly, the case is REMANDED for the following action:

These claims are remanded to the AMC/RO 
to schedule the appellant for a Travel 
Board hearing.  After the hearing has 
been held, or if the appellant fails to 
report for the hearing or withdraws the 
hearing request, the case should be 
returned directly to the Board for 
further consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


